Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 8,10-13,15,17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biourge(US 2009/0311366) in view of McCulloch(US 4020187) and Schoenherr(US 2011/0081443).
Regarding claims 8,11,12,15,17,20, Biourge teaches a method of producing an animal feed product comprising:
	(b)mixing feed components such as a meat component and a non-meat cereal component with a whole-plant component derived from an intact or unrefined plant material comprising at least one hydrocolloid precursor(whole psyllium seeds)(paragraphs 23-25).
	(c)forming the mixture into a product shape via extrusion(paragraph 33)
	 
Biourge teaches that the product is a formed via extrusion where all components are mixed together at once. Biourge teaches that the dry dog food has a maximum 9.5% moisture(paragraph 35) but does not specifically teach including water in with the hydrocolloid to form a hydrocolloid system. 
However, McCulloch teaches a method of forming an animal food product comprising forming a meat slurry comprising meat, fat and water, adding the meat slurry to a dry mix of cereals and appropriate vitamins at a temperature of 150 to 170F(66-77C) extruding the mixture, and drying the extruded product to arrive at a moisture content of 7 to 15%(claims 1 and 3; col 1, line 54-58). It would have been obvious to 
It would have been further obvious to dry the extruded animal feed composition of Biourge as taught in McCulloch in order to arrive at the low moisture content of a maximum 9.5% as dictated in Biourge(see Biourge paragraph 35). 
Since Biourge and McCulloch teach mixing a whole hydrocolloid, water, a meat component, and a cereal component together the process of a) and b) are considered to be done simultaneously. 
	The instant spec defines 'Plant material residue' as “plant material from which a component has been at least partially extracted. The plant material residue may be insoluble in aqueous solvent”(paragraph 49). Biourge teaches that psyllium seeds comprise insoluble as well as soluble fibers(paragraph 24). Therefore, upon mixing with water, one of ordinary skill in the art would expect that the insoluble fiber component of the psyllium seeds in Biourge would be present as a “plant material residue” as claimed.  
	Furthermore, Biourge does not teach any form of removal of the plant material residue after mixing with the other feed components. Therefore, one of ordinary skill in the art would expect the plant material residue inherently a part of whole psyllium seeds to remain present in the final feed composition. 
Biourge does not specifically teach that the hydrocolloid system acts as a binder to bind together the feed component in the feed mixture. However, Biourge and McCulloch render obvious mixing of whole psyllium seeds with water in order to form a hydrocolloid system in the animal feed product as claimed. Hydrocolloids such as whole 
Applicant is reminded that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
 Biourge teaches that the animal feed contains cereal products which contain more than 10% by dry weight of starch. However, Biourge does not require cereal or starch components in the pet food as a whole and only has cereals present in the examples. Therefore, it would have been obvious to not use cereal components in the animal feed in order to provide a low starch product. 
Specifically, Schoenherr teaches a high protein, low carbohydrate food composition comprising non-fermentable fibers(abstract). The pet food comprises 60% meat and 2% starch and 16% water(table 1). Therefore, the pet food comprises 2.3% starch on a dry basis. Schoenherr teaches that the high protein and low carbohydrate/starch pet food is effective for weight management in animals(paragraph 5). It would have been obvious to have the pet food in Biourge contain a large amount of protein and low amount of starch(e.g 2.3% on a dry weight) in order to promote 
Regarding claim 10, McCulloch teaches that the aqueous solvent essentially consists of water(claim 1). 
Regarding claim 13, Biourge teaches that the feed component can include multiple components such as a meat component and cereal component and does not teach that the feed component consists essentially of a meat component. However, the present claims contain comprising language that would allow for additional steps of adding components. Therefore, it would have been obvious to add the meat component first in step (b) and then add the other feed components after. This method of adding ingredients would meet the claim limitation that the feed component in (b) “consists essentially of” a meat component.
Regarding claim 19, McCulloch teaches that the pet food is further dried after being extruded to a moisture content of 7 to 15%(col 2, line 16-19) as claimed but is silent on the drying temperature. However, since the purpose of the drying step is to remove water from the pet food, it would have bee obvious to adjust the drying temperature in order to achieve the desired moisture content of 7 to 15%. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biourge(US 2009/0311366) in view of McCulloch(US 4020187) and Schoenherr(US 2011/0081443) as evidenced by Fischer(The gel-forming polysaccharide of psyllium husk).
. 

Claims 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biourge(US 2009/0311366) in view of McCulloch(US 4020187) and Schoenherr(US 2011/0081443) as evidenced by Warren(US 5786015).
Regarding claims 14,16, Biourge teaches that the meat component is poultry meal. As evidenced by Warren, chicken(poultry) meal typically contains 12% moisture(col 2, line 36-40). 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biourge(US 2009/0311366) in view of McCulloch(US 4020187) and Schoenherr(US 2011/0081443) further in view of Akamatsu(US 2012/0309855). 
Regarding claim 18, Biourge does not specifically teach that step (c) comprises extruding the feed mixture to provide a product shape. However, Akamatsu teaches a method of making an animal food that comprises a hydrocolloid in which a dough composition is extruded or pressed via a cookie press to form the animal food(example VI). It would have been obvious to form the animal food of Biourge via pressing since this is an alternative method of forming an animal food product that yields an acceptable product. 

Response to Arguments
Applicant's arguments filed 1/25/2022 have been fully considered but they are not persuasive. 
The applicant argues that Biourge does not specifically teach that the hydrocolloid system acts as a binder to bind together the feed component in the feed mixture. However, Biourge and McCulloch render obvious mixing of whole psyllium seeds with water in order to form a hydrocolloid system in the animal feed product as claimed. Hydrocolloids such as whole psyllium seed inherently provide a binder function as shown in the instant spec(see paragraph 47 of the instant spec). It does not appear that the applicant is modifying the hydrocolloid system in any way that would make it provide a binder function. Therefore, the simple combination of whole psyllium seeds and water as taught in Biourge and McCulloch would be expected to provide a binder function as claimed.
Applicant is reminded that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Furthermore, the applicant has not excluded other binders such as corn gluten taught in Biourge or recited that the hydrocolloid system containing the plant residue is the only binder present in the animal feed. Therefore, prior art does not have to explicitly disclose a hydrocolloid system as the only binding component as the applicant alleges. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/           Primary Examiner, Art Unit 1791